DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection(s) under 35 USC 103 for claim(s) 1-20 are withdrawn in view of the arguments presented by the applicant.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding independent claim 1, allowability is based in part with the prior art of record not showing or teaching a magnetic resonance apparatus comprising amongst other features, a processor coupled to the memory and configured to execute the instructions to apply a gradient echo pulse sequence that makes a sum of gradients applied during one repetition time (TR) in a slice selection direction, a phase encoding direction, and a frequency encoding direction equal zero and maintains spins in an object in a steady state, and alternately and repeatedly apply, while the gradient echo pulse sequence is continuously applied, a first radio frequency (RF) pulse having a first flip angle in a first TR interval and a second RF pulse having a second flip angle having a magnitude different from a magnitude of the first flip angle in a second TR interval that follows the first TR interval, wherein the second TR interval and the first TR interval alternate with one another while the gradient echo pulse sequence is applied.
Regarding dependent claims 2-10, allowability is based on their dependencies from independent claim 1.

Regarding dependent claims 12-20, allowability is based on their dependencies from independent claim 11.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858